Citation Nr: 1117860	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO. 08-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease, with a history of a strain. 

2. Entitlement to a disability rating in excess of 10 percent for a right knee disability, including retropatellar pain syndrome, secondary to the service-connected left knee disability. 

3. Entitlement to a disability rating in excess of 10 percent for a left knee disability, including retropatellar pain syndrome.

4. Entitlement to a disability rating in excess of 10 percent for peptic ulcer disease, status post vagotomy.


REPRESENTATION

Appellant represented by:	Ronald F. Thomas, Counsel


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1991 until June 1993 and from February 1994 until April 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board notes that the November 2007 rating decision also denied a claim for an increased rating for the Veteran's service-connected abdominal scar disability. The Veteran did not file a Notice of Disagreement with regards to that claim and it is not currently before the Board.

The Veteran also requested a hearing before a member of the Board, which was scheduled for March 2011. The record indicates that the Veteran failed to appear for his hearing. Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d). 

The issues of increased ratings for the knee disabilities and the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



[Continued on the next page]  
FINDING OF FACT

The Veteran's peptic ulcer disease, status post vagotomy, is manifested by a hiatal hernia with gastroesophageal reflux disease (GERD), and continuous moderate manifestations. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and no higher, for a peptic ulcer disease, status post vagotomy, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. 

In addition, the August 2007 letter provided notice of the type of evidence necessary to establish an effective date for the disability on appeal. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, any notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements. In addition, he was afforded a VA medical examination in September 2007, which provided specific medical opinions pertinent to the issue on appeal. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under Diagnostic Code 7305, for a duodenal ulcer, a 10 percent disability rating is warranted if it is mild, with recurring symptoms once or twice yearly. A 20 percent disability rating is warrant if it is moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, warrant. 38 C.F.R. § 4.114, Diagnostic Code 7305.

A moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating. Id.

Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disabling. Id.

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heart burn) and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. See 38 C.F.R. § 4.114, Diagnostic Code 7346.


[Continued on the next page]  
Merits of the Claim

The Veteran contends that his service-connected peptic ulcer disease, status post vagotomy, is more severe than indicated by the 10 percent disability rating previously granted him.

The Veteran received a VA examination in September 2007. The Veteran reported that for the past few years he has had daily nausea; heartburn extending from the epigastrium to the throat; water brash; pyrosis; metallic taste in the mouth every morning and bad breath; belching, bloating, and increased flatulence; lower abdominal cramping and aching pain with no relation to food, occurring a couple of times a week; vomiting 3-4 times a month, sometimes with blood streaks; and a choking sensation.

During September 2007 VA examination, the Veteran denied chest pain, chest tightness, voice hoarseness, dysphagia, odynophagia, fever or chills. He reported daily bowel movements without diarrhea, constipation, bright rectal bleeding, or melena.  He also denied nocturnal diarrhea and circulatory disturbance.  He noted that his weight would fluctuate about 15 pounds and that his symptoms would fluctuate with food intake.   He also noted that he could not eat what he wants and that his condition affected his sleep, but did not affect his job since his work-time was flexible.

The September 2007 VA examiner found that an upper gastrointestinal study showed a small hiatal hernia; GERD to the thoracic inlet with water siphon and good clearance; and normal mucosa of the esophagus, stomach, and duodenum. The examiner found the small bowel follow through to be normal and that abdominal x-rays showed surgical staples at the gastroesophageal junction and a normal gas pattern. The diagnosis was:  "Peptic ulcer disease, status post vagotomy, with progressive worsening of symptoms. Veteran has hiatal hernia with GERD. No new ulceration." 

An October 2007 VA medical record noted that the Veteran had gastrointestinal symptoms of nausea, vomiting a couple of times a month, and abdominal pain around the belly button. He denied diarrhea and constipation.

An October 2007 VA nutrition outpatient record noted that the Veteran's weight was usually around 160 pounds, and that he was 4 pounds above that weight on examination. The Veteran reported that he did not have appetite changes, but that he forced himself to eat. He reported that he did not eat due to his GERD flare-ups, which promoted weight loss. The dietitian hoped to prevent regular GERD flare-ups by having the Veteran adhere to dietary guidelines and for him to attain and maintain a healthy weight. 

In a December 2007 statement, the Veteran reported severe symptoms 3-4 nights per week, with vomiting and stomach pain, daily medicine use, and a significant change to his diet. He reported continuous moderate manifestations. The Veteran also reported that there have been several occasions where he missed work because of nausea/vomiting and burning sensation in the abdomen/stomach. In a May 2008 statement, he reported that he would sometimes wake up at night choking on acid and have severe burning in his stomach. He also noted that his weight often fluctuates. 

In a May 2008 statement, the Veteran's wife noted that there was one night that year when he was choking so badly in his sleep that she had to wake him and help him clear his throat. She also noted that he has changed his diet due to his symptoms. 

The Board notes that the September 2007 VA examiner appears to have associated the hiatal hernia with GERD as part of the progressive worsening of the service-connected peptic ulcer disease, status post vagotomy, symptoms. As such, the Board will afford the Veteran all reasonable doubt and find that these symptoms are at least partially associated with the service-connected peptic ulcer disease, status post vagotomy.

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329 inclusive,  7331, 7342, and 7345 to 7348 inclusive, cannot be combined with each other. It further specified that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

As such, the Veteran's hiatal hernia, rated under Diagnostic Code 7346, cannot be combined with the rating for the service-connected peptic ulcer disease, status post vagotomy, under Diagnostic Code 7304. There is also no provision specific to the Veteran's current diagnosis of GERD. However, Diagnostic Code 7346, for hiatal hernia, considers all of the Veteran's current symptomatology, including epigastric distress. See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); see also 38 C.F.R. § 4.27.

The Board finds that the Veteran's peptic ulcer disease, status post vagotomy, symptomatology warrants a 20 percent disability rating, under Diagnostic Code 7305, for a duodenal ulcer. The record indicates that the Veteran's disability is more severe than indicated by the 10 percent disability rating for a mild duodenal ulcer. The Veteran's symptoms include vomiting, including hematemesis, and noted weight fluctuation. He has also reported that such symptoms are continuous moderate manifestations.

However, the record does not indicate that his disability warrants a rating in excess of 20 percent, under Diagnostic Code 7305.  The next higher rating, of 40 percent, would be for a moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year. The record does not indicate that he has impaired health manifested by anemia and weight loss.  Although his weight fluctuates, the record does not indicate a finding of anemia.

Additionally, although he has reported missing work at times due to his disability, he did not indicate that such episodes averaged 10 days or more in duration at least four times a year. Indeed, the May 2008 employer statement indicated that he only missed 17 sick days in 2006, 22 in 2007 and 9 so far in 2008. Although that record did not indicate whether those days were lost solely for the service-connected peptic ulcer disease, status post vagotomy, if, giving the Veteran the benefit of the doubt,  the Board were to consider that to be the case, the record does not indicate four episodes averaging 10 days or more per year. The Veteran has also denied symptoms indicative of a 60 percent disability rating, such as hematemesis or melena and weight loss productive of definite impairment of health, as noted in the VA examination and the October 2007 VA dietitian note. As such, a rating in excess of 20 percent is not indicated under Diagnostic Code 7305.

The record also does not indicate that the Veteran would warrant a higher rating under Diagnostic Code 7346, for hiatal hernia. The next higher disability rating would be a 30 percent disability rating for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heart burn) and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The September 2007 VA examination did indicate that the Veteran had pyrosis, but the record does not indicate that he has difficulty swallowing; the record indicates that his eating was limited by his diet rather than his ability to swallow. Indeed, the November 17, 2006 VA medical record noted that he denied dysphagia (difficulty swallowing) and the Veteran has not complained of such a difficulty. Furthermore, the record does not indicate that his regurgitation is accompanied by substernal or arm or shoulder pain.  Indeed, during the September 2007 VA examination, the Veteran denied chest pain and chest tightness. The record also does not indicate that the Veteran has anemia, material weight loss, or melena indicative of a 60 percent disability rating. As such, a rating in excess of the 20 percent disability rating, granted herein under Diagnostic Code 7305, is not warranted under Diagnostic Code 7346.

Based upon the guidance of the Court in Hart, the Board has considered whether additional staged ratings would be appropriate. However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and additional staged ratings are not warranted.

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 

The Veteran's claim for disability rating in excess of 10 percent, for a peptic ulcer disease, status post vagotomy, is granted, to the extent of a 20 percent disability rating, and no higher. 


ORDER

Subject to the provisions governing the award of monetary benefits, a 20 percent disability rating for peptic ulcer disease, status post vagotomy, and no higher, is granted.


REMAND

The Veteran contends that his lumbar spine disability and bilateral knee disabilities are more severe than the 10 percent disability ratings previously granted each disability. 

The Board notes that the Veteran was provided with VA examinations in regards to the claimed disabilities in September 2007. However, the October 2009 statement by the Disabled American Veterans, the Veteran's representative at that time, indicated that the claimed disabilities have worsened in severity since that time. Given the time disparity between the last VA examinations and the present, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his disabilities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board also notes that the September 2007 VA examination regarding the spine and bilateral knee claims did not indicate whether the Veteran had any objective neurological abnormalities due to his service-connected lumbar spine disability. However, a November 17, 2006 VA special medication request consult noted that the Veteran received treatment for peripheral neuropathy. A November 17, 2006 VA primary care note also indicated that the Veteran complained of lumbar spine pain that radiated down over the buttocks and that Gabapentin was recommended to treat that pain; it also noted paresthesias and muscle weakness. 

At this point, the Board notes that as the Veteran's service-connected lumbar spine disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010), which includes consideration of the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Pursuant to this regulation, any associated objective neurologic abnormalities, including, but not limited to, bladder or bowel impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As such, consideration of whether the Veteran has neurological abnormalities - i.e., the neuropathy, parasthesias, and radiculopathy described above - due to his service-connected lumbar spine disability is necessary.
 
The Board further notes that the last VA medical records associated with the claims file were from August 2007 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Furthermore, in February 2007, the Veteran reported that he received treatment for his knees from a Dr. C. and provided a VA Form 21-4142 in regards to that treatment. The record does not indicate that the RO took any action after the receipt of the signed authorization to obtain records. These records must be requested prior to Board review of the current claims. 38 C.F.R. § 3.159(c)(1). If the RO/AMC is unable to obtain these records, the Veteran should be provided oral or written notice of that fact. 38 C.F.R. § 3.159(e)(1).

The Veteran also submitted a May 2008 statement from his employer, UT Medical Group, Inc., indicating that he had missed various days at the office, but not indicating the reasons for the missing days. The RO/AMC should contact the Veteran and ascertain whether he wishes for VA to attempt to obtain additional information from his employer in regards to his current claims.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from August 2007 to the present. 

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall make reasonable efforts to obtain all of the Veteran's medical records from Dr. C.  

If the RO/AMC is unable to obtain the medical records, the RO/AMC will provide the Veteran with written notice of that fact. 

3. The RO/AMC shall contact the Veteran and request that he clarify whether he wants VA to obtain information regarding his employability from his employer. If the Veteran does want VA to obtain such information and provides the necessary authorization, the RO/AMC shall request such records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4. After any unassociated records are obtained and associated with the claims file, the Veteran shall be provided a VA joints examination by an appropriate medical professional to determine the current extent and severity of his lumbar spine disability and right and left knee disabilities. 

a. The examiner's findings shall also specifically include range of motion, bone and/or cartilage impairment, the presence of any ankylosis, and any joint abnormalities for each disability; it will also indicate the presence of muscle spasms or severe guarding of the back. 

If possible, the examiner shall also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disabilities. 

b. The examiner shall also comment on whether the Veteran uses the knee brace provided by VA and whether there is any additional functional loss due to its use.

c. The examiner will further determine whether the Veteran has any neurologic abnormalities, including peripheral neuropathy, due to his service-connected lumbar spine disability, and if so the nerve(s) involved and the symptoms and severity of those abnormalities.  

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


